 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------X
 JOAQUIN CORTES and RAUL MERA,

                                             Plaintiffs,                        CIVIL ACTION NO.

                                 -against-
                                                                                COMPLAINT
 DS BROOKLYN PORTFOLIO OWNER LLC,
 DS 138 LUDLOW LLC, BLAKE-RIV REALTY, LLC,
 TIER 1 GROUP LLC, DELSHAH MANAGEMENT, LLC,
 and LUIS FEIJOO,

                                              Defendants.
 ---------------------------------------------------------------------------X

        Plaintiffs Joaquin Cortes and Raul Mera, by their attorneys, Katz Melinger PLLC,

complaining of the defendants, DS Brooklyn Portfolio Owner LLC (“DS Portfolio”), DS 138

Ludlow LLC (“DS Ludlow”), Blake-Riv Realty, LLC (“BRR”), Tier 1 Group LLC (“Tier 1”),

Delshah Management, LLC (“Delshah”), and Luis Feijoo (collectively, “Defendants”),

respectfully alleges as follows:

                          I.      Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”), the New

York Labor Law §§ 190 et seq. and 650 et seq. (“NYLL”) and applicable wage orders, and New

York City Local Law 140 of 2016, known as the Freelance Isn’t Free Act (“FIFA”).

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under the NYLL

and FIFA pursuant to 28 U.S.C. § 1367, in that the Plaintiffs’ New York state and city law claims




                                                        1
are so closely related to their FLSA claims as to form the same case or controversy under Article

III of the United States Constitution.

        4.     Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial

part of the events and omissions giving rise to the claims occurred in this judicial district, and

Defendants conduct business through their employees, including Plaintiffs, within this judicial

district.

                                         II.     Parties

        5.     Plaintiffs Joaquin Cortes and Raul Mera are individuals residing in the state of

New York.

        6.     At all relevant times, Cortes and Mera were non-exempt covered employees within

the meaning of the FLSA and the NYLL.

        7.     DS Portfolio is a foreign limited liability company authorized to do business in

New York with its principal place of business located at 114 East 13th Street, Front 1, New York,

New York 10003.

        8.     DS Ludlow is a foreign limited liability company authorized to do business in New

York with its principal place of business located at 114 East 13th Street, Front 1, New York, New

York 10003.

        9.     BRR is a domestic limited liability company with its principal place of business

located at 138 Orchard Street, New York, New York 10002.

        10.    Tier 1 is a domestic limited liability company with its principal place of business

located at 114 East 13th Street, Front 1, New York, New York 10003.

        11.    Delshah is a domestic limited liability company with its principal place of business

located at 114 East 13th Street, Front 1, New York, New York 10003.




                                                2
        12.    DS Portfolio, DS Ludlow and BRR are entities that own real property in New York

(the “Building Defendants”).

        13.    Tier 1 provides construction and maintenance for the Building Defendants.

        14.    Delshah is a real estate management company that operates, controls, and manages

the Building Defendants and Tier 1.

        15.    Defendant Feijoo is and individual residing, upon information and belief, in the

State of New York.

        16.    Upon information and belief, Defendants share common ownership and

management, and operate for a common business purpose of real estate development, rental, and

management.

        17.    At all relevant times, each of the Defendants was or is a business or enterprise

engaged in interstate commerce employing more than two (2) employees and earning gross annual

sales over $500,000.00.

        18.    Defendants are covered employers within the meaning of the FLSA and NYLL

and, at all relevant times, employed Cortes.

        19.    Defendants DS Ludlow, Tier 1, and Feijoo (the “138 Defendants”) are covered

employers within the meaning of the FLSA and NYLL and, at all relevant times, employed Mera.

        20.    Upon information and belief, Feijoo directed and supervised the operation of each

of the Defendants, and provided employees to each of the Defendants as necessary.

        21.    In addition, Feijoo hired and fired the employees of the Defendants, including

Plaintiffs.

        22.    Upon information and belief, at all relevant times, Feijoo was the head of facilities

of Delshah, and the principal of Tier 1.




                                                3
       23.     All Defendants are subject to suit under the statutes alleged above.

                                  III.    Factual Allegations

                    Plaintiff Cortes’ Construction Work with Defendants

       24.     Plaintiff Cortes was hired by Feijoo to work at Tier 1 as a manual laborer in or

around July 1, 2016, and continued to work at Tier 1 until on or about February 28, 2018.

       25.     As a manual laborer, Cortes’ job duties included painting and cleaning apartments,

along with light construction work such as tiling and ceramic work.

       26.     During his time working as a manual laborer, Cortes regularly worked Mondays

through Fridays from approximately 8:00 a.m. to 6:00 p.m., with a one (1) hour meal break each

day, for a total of approximately forty-five (45) hours per week.

       27.     In addition to his regularly scheduled hours, around two (2) days per month Cortes

worked until approximately 8:00 p.m. on normal weekdays, and around three (3) days per month

Cortes worked on Saturdays, from approximately 8:00 a.m. to 6:00 p.m., bringing his average to

approximately fifty-one and three-quarters (51.75) work hours per week.

       28.     During this time period, on weeks that he did not work Saturdays, Cortes was paid

$750.00 per week regardless of the number of hours he worked per week.

       29.     When Cortes worked on Saturdays he was paid an additional $220.00, bringing

his total weekly compensation to $970.00 during such weeks.

       30.     Although Cortes was a non-exempt employee who regularly worked more than

forty (40) hours per week, Cortes was not paid one and one-half (1.5) times his regular hourly

rate of pay for every hour worked in excess of forty (40) per week during his time working for

Defendants as a manual laborer.




                                                4
       31.      Furthermore, Cortes did not receive a payroll notice at the time of his hire, or at

any time thereafter, containing his rates of pay and the designated payday, or any other

information required by NYLL § 195(1).

       32.      Defendants further failed to furnish to Cortes, with each wage payment, a

statement listing his regular and overtime rates of pay, the number of regular and overtime hours

worked, gross wages, deductions, and anything otherwise required by NYLL § 195(3).

                   Plaintiff Cortes’ Superintendent Work with Defendants

       33.      In or around March 1, 2018, Feijoo hired Cortes to work as a superintendent in the

buildings owned by DS Portfolio at 41 Henry Street, New York, New York 10002 (“41 Henry”)

and 149 Rivington Street, New York, New York 10002 (“149 Rivington”); the building owned

by DS Ludlow at 138 Ludlow Street, New York, New York 10002 (“138 Ludlow”); and the

building owed by BRR at 130 Orchard Street, New York, New York 10002 (“130 Orchard”) (41

Henry, 149 Rivington, 138 Ludlow and 130 Orchard are collectively referred to as the

“Buildings”).

       34.      Cortes remained employed by Defendants as the superintendent of the Buildings

until on or around October 7, 2019.

       35.      In or around March 2018, Defendants provided Cortes with an apartment located

at 138 Ludlow.

       36.      In or around March 2019, Defendants provided Cortes with an apartment located

at 41 Henry.

       37.      As a superintendent, Cortes’ job duties included cleaning the Buildings’ common

areas, maintaining their grounds, taking out the garbage, making small repairs, and handling

tenant maintenance requests.




                                                 5
       38.     During his time working as a superintendent, Cortes was ostensibly scheduled to

work Mondays through Saturdays from approximately 8:00 a.m. to 4:00 p.m., with a one (1) hour

meal break each day, for a total of approximately forty-three (43) hours per week.

       39.     However, on Tuesdays, Thursdays, and Fridays, Cortes was required to take out

the garbage from the Buildings, which typically required him to work until approximately 7:00

p.m. on those days, bringing his total work hours to approximately fifty-two (52) hours per week.

       40.     Cortes was also “on-call” for emergencies at all hours and was frequently required

to respond to emergencies outside of his normal work hours and on weekends.

       41.     Tenants of the Buildings would contact Cortes directly approximately three (3)

times per week for emergency jobs or assistance that Cortes would perform outside of his

regularly scheduled work hours.

       42.     Cortes spent an average of two (2) to three (3) hours assisting on each emergency,

for a total of approximately seven and one-half (7.5) hours per week outside of his regularly

scheduled work hours, bringing his total work hours as a superintendent to approximately fifty-

nine and one half (59.5) hours per week.

       43.     Cortes tracked his time on handwritten time sheets and sent his weekly hours to

Feijoo’s assistant, Arely, via text message.

       44.     During his time working as superintendent, Cortes was paid $1,275.00 per week,

regardless of the number of hours he worked each week.

       45.     Although Cortes was a non-exempt employee who regularly worked more than

forty (40) hours per week, he was not paid one and one-half (1.5) times his regular hourly rate of

pay for every hour he worked in excess of forty (40) per week.




                                                6
       46.     Defendants also failed to furnish to Cortes, with each wage payment, a statement

listing his regular and overtime rates of pay, the number of regular and overtime hours worked,

gross wages, deductions, and anything otherwise required by NYLL § 195(3).

                Plaintiff Mera’s Construction Work with the 138 Defendants

       47.     Plaintiff Mera was hired by Feijoo in or around December 2018 to work for Tier

1 and DS Ludlow as a manual laborer at three (3) apartments in 138 Ludlow, the building owned

by DS Ludlow, and continued to work for the 138 Defendants until in or around March 2019.

       48.     Throughout his employment with the 138 Defendants, Mera regularly worked

Mondays through Saturdays from approximately 7:00 a.m. to 7:00 p.m., with a thirty (30) minute

meal break each day, for a total of approximately sixty-nine (69) hours per week.

       49.     As a manual laborer, Mera’s duties included painting, plastering, demolition,

sheetrock installation, floorboard installation, ceramic installation, bathroom appliance

installation, and bricking up windows.

       50.     Although Mera was a non-exempt employee who regularly worked more than

forty (40) hours per week, Mera was not paid one and one-half (1.5) times his regular hourly rate

of pay for each hour he worked in excess of forty (40) per week.

       51.     When Feijoo hired Mera, Feijoo promised Mera that he would be paid $10,000.00

for his work on the first apartment, $14,000.00 for his work on the second apartment, and

$10,000.00 for his work on the third apartment.

       52.     By in or around February 2019, Mera had completed all of the agreed upon work

at the first and second apartments.

       53.     However, Mera was only paid $4,000.00 for his work on the first apartment and

$5,000.00 for his work on the second apartment.




                                                  7
       54.     When Mera confronted Feijoo about the rest of his compensation for the first and

second apartments, Feijoo acknowledged that he had failed to pay Mera the agreed-upon

compensation and alleged that he intentionally withheld the money from Mera because certain

clients had not paid Tier 1 on time for services rendered.

       55.     Feijoo assured Mera that once the clients paid Tier 1, the 138 Defendants would

promptly pay Mera at least some of the compensation owed to Mera.

       56.     Mera began working on the third apartment but decided to leave the job after three

(3) days since the 138 Defendants had still not paid Mera the rest of the money owed to him for

the work Mera performed on the first and second apartments.

       57.     Mera did not receive any compensation for the work he performed on the third

apartment.

       58.     The 138 Defendants classified Mera as an independent contractor, although the

circumstances of Mera’s employment demonstrate that Mera was Defendants’ employee pursuant

to the FLSA and NYLL.

       59.     Mera was hired and compensated by the 138 Defendants as an individual, rather

than through a business entity belonging to Mera.

       60.     Throughout Mera’s employment, the 138 Defendants set Mera’s schedule,

including his start time, end time, and break time each day.

       61.     Specifically, Rolando, a manager of Tier 1, required Mera to arrive at 138 Ludlow

promptly at 7:00 a.m. and to continue working until 7:00 p.m. each work day, and only allowed

Mera to take one thirty (30) minute break each day.

       62.     Rolando also instructed Mera as to when, where, and how to perform his duties.




                                                8
       63.     Although Mera supplied some of his own small, handheld tools, the 138

Defendants provided Mera with power tools, including tile cutters, saws, and power drills, which

Mera used to perform his duties.

       64.     Mera did not receive a payroll notice at the time of his hire, or at any time

thereafter, containing his rates of pay and the designated payday, or any other information

required by NYLL § 195(1).

       65.     The 138 Defendants further failed to furnish to Mera, with each wage payment, a

statement listing his regular and overtime rates of pay, the number of regular and overtime hours

worked, gross wages, deductions, and anything otherwise required by NYLL § 195(3).

                    AS AND FOR A FIRST CAUSE OF ACTION
               ON BEHALF OF CORTES AND AGAINST DEFENDANTS
                        (Overtime Violations Under the FLSA)

       66.     Plaintiff Cortes repeats and realleges all prior allegations set forth above.

       67.     Pursuant to the applicable provisions of FLSA 29 U.S.C. § 207, Cortes was entitled

to overtime compensation of one and one-half (1.5) times his regular hourly rates of pay or the

applicable minimum wage, whichever is greater, for all hours worked in excess of forty (40) hours

per week.

       68.     Throughout the relevant time period, Cortes regularly worked in excess of forty

(40) hours per week for Defendants.

       69.     Throughout the relevant time period, Defendants knowingly failed to pay Cortes

overtime wages of one and one-half (1.5) times his regular hourly rates of pay for each hour

worked in excess of forty (40) in a workweek.




                                                 9
          70.   As a result of Defendants’ violations of the law and failure to pay Cortes the

required overtime wages, Cortes has been damaged and is entitled to recover from Defendants all

overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

          71.   As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Cortes is entitled to additional damages equal to

one hundred percent (100%) of the total amount of wages due (“liquidated damages”).

          72.   Judgment should be entered in favor of Cortes and against Defendants on the First

Cause of Action in the amount of Cortes’ unpaid overtime wages, liquidated damages, attorneys’

fees and costs, interest, and such other legal and equitable relief as this Court deems just and

proper.

                      AS AND FOR A SECOND CAUSE OF ACTION
                ON BEHALF OF MERA AND AGAINST THE 138 DEFENDANTS
                           (Overtime Violations Under the NYLL)

          73.   Plaintiff Mera repeats and realleges all prior allegations set forth above.

          74.   Pursuant to the applicable provisions of FLSA 29 U.S.C. § 207, Mera was entitled

to overtime compensation of one and one-half (1.5) times his regular hourly rates of pay or the

applicable minimum wage, whichever is greater, for all hours worked in excess of forty (40) hours

per week.

          75.   Throughout the relevant time period, Mera regularly worked in excess of forty (40)

hours per week for the 138 Defendants.

          76.   Throughout the relevant time period, the 138 Defendants knowingly failed to pay

Mera overtime wages of one and one-half (1.5) times his regular hourly rates of pay for each hour

worked in excess of forty (40) in a workweek.




                                                 10
       77.     As a result of the 138 Defendants’ violations of the law and failure to pay Mera

the required overtime wages, Mera has been damaged and is entitled to recover from the 138

Defendants all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       78.     As the 138 Defendants did not have a good faith basis to believe that their failure

to pay overtime wages was in compliance with the law, Mera is entitled to liquidated damages.

       79.     Judgment should be entered in favor of Mera and against the 138 Defendants on

the Second Cause of Action in the amount of Mera’s unpaid overtime wages, liquidated damages,

attorneys’ fees and costs, interest, and such other legal and equitable relief as this Court deems

just and proper.

                        AS AND FOR A THIRD CAUSE OF ACTION
                   ON BEHALF OF CORTES AND AGAINST DEFENDANTS
                            (Overtime Violations Under the NYLL)

       80.     Plaintiff Cortes repeats and realleges all prior allegations set forth above.

       81.     Pursuant to the applicable provisions of NYLL §§ 190 et seq. and 650 et seq., and

12 NYCRR § 142-2.2, Cortes was entitled to overtime compensation of one and one-half (1.5)

times his regular hourly rates of pay or the applicable minimum wage, whichever is greater, for

all hours worked in excess of forty (40) per week.

       82.     Cortes regularly worked in excess of forty (40) hours per week during his

employment with Defendants.

       83.     Throughout the relevant time period, Defendants knowingly failed to pay Cortes

overtime wages of one and one-half (1.5) times his regular hourly rates of pay for each hour

worked in excess of forty (40) in a workweek.




                                                11
          84.     As a result of Defendants’ violations of the law and failure to pay Cortes the

required overtime wages, Cortes has been damaged and is entitled to recover from Defendants all

overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

          85.     As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Cortes is entitled to liquidated damages.

          86.     Judgment should be entered in favor of Cortes and against Defendants on the Third

Cause of Action in the amount of Cortes’ unpaid overtime wages, liquidated damages, attorneys’

fees and costs, interest, and such other legal and equitable relief as this Court deems just and

proper.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                ON BEHALF OF MERA AND AGAINST THE 138 DEFENDANTS
                           (Overtime Violations Under the NYLL)

          87.     Plaintiff Mera repeats and realleges all prior allegations set forth above.

          88.     Pursuant to the applicable provisions of NYLL §§ 190 et seq. and 650 et seq., and

12 NYCRR § 142-2.2, Mera was entitled to overtime compensation of one and one-half (1.5)

times his regular hourly rates of pay or the applicable minimum wage, whichever is greater, for

all hours worked in excess of forty (40) per week.

          89.     Mera regularly worked in excess of forty (40) hours per week during his

employment with the 138 Defendants.

          90.     Throughout the relevant time period, the 138 Defendants knowingly failed to pay

Mera overtime wages of one and one-half (1.5) times his regular hourly rates of pay for each hour

worked in excess of forty (40) in a workweek.




                                                   12
         91.   As a result of the 138 Defendants’ violations of the law and failure to pay Mera

the required overtime wages, Mera has been damaged and is entitled to recover from the 138

Defendants all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

         92.   As the 138 Defendants did not have a good faith basis to believe that their failure

to pay overtime wages was in compliance with the law, Mera is entitled to liquidated damages.

         93.   Judgment should be entered in favor of Mera and against the 138 Defendants on

the Fourth Cause of Action in the amount of Mera’s unpaid overtime wages, liquidated damages,

attorneys’ fees and costs, interest, and such other legal and equitable relief as this Court deems

just and proper.

                          AS AND FOR A FIFTH CAUSE OF ACTION
                    ON BEHALF OF CORTES AND AGAINST DEFENDANTS
                        (Failure to Provide Payroll Notice Under the NYLL)

         94.   Plaintiff Cortes repeats and realleges all prior allegations.

         95.   Throughout the relevant time period, Defendants failed to furnish to Cortes a

notice containing his rate or rates of pay and basis thereof; allowances, if any, claimed as part of

the minimum wage; the regular pay day designated by the employer; and any other information

required by NYLL § 195(1).

         96.   As Defendants failed to provide Cortes with a payroll notice as required by NYLL

§ 195(1), Cortes is entitled to liquidated damages in the amount of $50.00 per day in which the

violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees and

costs.

         97.   Judgment should be entered in favor of Cortes and against Defendants on the Fifth

Cause of Action in the amount of $5,000.00, along with all reasonable attorneys’ fees, costs,

interest, and such other legal and equitable relief as this Court deems just and proper.




                                                 13
                    AS AND FOR A SIXTH CAUSE OF ACTION
             ON BEHALF OF MERA AND AGAINST THE 138 DEFENDANTS
                   (Failure to Provide Payroll Notice Under the NYLL)
       98.     Plaintiff Mera repeats and realleges all prior allegations.

       99.     Throughout the relevant time period, the 138 Defendants failed to furnish to Mera

a notice containing his rate or rates of pay and basis thereof; allowances, if any, claimed as part

of the minimum wage; the regular pay day designated by the employer; and any other information

required by NYLL § 195(1).

       100.    As the 138 Defendants failed to provide Mera with a payroll notice as required by

NYLL § 195(1), Mera is entitled to liquidated damages in the amount of $50.00 per day in which

the violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees

and costs.

       101.    Judgment should be entered in favor of Mera and against the 138 Defendants on

the Sixth Cause of Action in the amount of $5,000.00, along with all reasonable attorneys’ fees,

costs, interest, and such other legal and equitable relief as this Court deems just and proper.

                    AS AND FOR A SEVENTH CAUSE OF ACTION
                ON BEHALF OF CORTES AND AGAINST DEFENDANTS
                   (Failure to Provide Wage Statements Under the NYLL)

       102.    Plaintiff Cortes repeats and realleges all prior allegations.

       103.    Throughout the relevant time period, Defendants failed to furnish to Cortes, with

each wage payment, a statement listing: the rate or rates of pay and basis thereof; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked,

and the number of overtime hours worked; gross wages; deductions; allowances, if any, claimed

as part of the minimum wage; and net wages, in violation of NYLL § 195(3).

       104.    As Defendants failed to provide Cortes with wage statements as required by NYLL

§ 195(3), Cortes is entitled to liquidated damages in the amount of $250.00 per day in which the


                                                 14
violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees and

costs.

         105.     Judgment should be entered in favor of Cortes and against Defendants on the

Seventh Cause of Action in the amount $5,000.00, along with all reasonable attorneys’ fees, costs,

interest, and such other legal and equitable relief as this Court deems just and proper.

                  AS AND FOR AN EIGHTH CAUSE OF ACTION
            ON BEHALF OF MERA AND AGAINST THE 138 DEFENDANTS
                 (Failure to Provide Wage Statements Under the NYLL)
         106.     Plaintiff Mera repeats and realleges all prior allegations.

         107.     Throughout the relevant time period, the 138 Defendants failed to furnish to Mera,

with each wage payment, a statement listing: the rate or rates of pay and basis thereof; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked,

and the number of overtime hours worked; gross wages; deductions; allowances, if any, claimed

as part of the minimum wage; and net wages, in violation of NYLL § 195(3).

         108.     As the 138 Defendants failed to provide Mera with wage statements as required

by NYLL § 195(3), Mera is entitled to liquidated damages in the amount of $250.00 per day in

which the violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’

fees and costs.

         109.     Judgment should be entered in favor of Mera and against the 138 Defendants on

the Eighth Cause of Action in the amount $5,000.00, along with all reasonable attorneys’ fees,

costs, interest, and such other legal and equitable relief as this Court deems just and proper.

                AS AND FOR A NINTH CAUSE OF ACTION ON BEHALF OF
                   PLAINTIFF MERA AND AGAINST 138 DEFENDANTS
                                (Freelance Isn’t Free Act)

         110.     Plaintiff Mera repeats and realleges all prior allegations set forth above.




                                                   15
       111.    The 138 Defendants classified Mera as an independent contractor for the work

Mera performed in the three (3) apartments at 138 Ludlow.

       112.    Mera maintains that the 138 Defendants misclassified Mera as an independent

contractor and that, based on the terms and conditions of his position with 138 Defendants, Mera

was a covered employee under the FLSA and NYLL.

       113.    However, if this Court determines that Mera was not the 138 Defendants’

employee pursuant to the FLSA and NYLL, then Mera meets the definition of a freelancer as that

term is defined by the FIFA.

       114.    The 138 Defendants retained Mera to render services, and are jointly a hiring party

as that term is defined by the FIFA.

       115.    Pursuant to § 20-929 of the FIFA, the 138 Defendants were required to pay the

amounts owed to Mera on or before the date the payments became due under the terms of their

agreement with Mera.

       116.    The 138 Defendants promised to pay Mera $10,000.00 for his work on the first

apartment, $14,000.00 for his work on the second apartment, and $10,000.00 for his work on the

third apartment.

       117.    The 138 Defendants failed to pay Mera all monies due for services rendered by

Mera based on the terms of their agreement with Mera.

       118.    Specifically, the 138 Defendants only paid Mera $4,000.00 for his work on the

first apartment and $5,000.00 for his work on the second apartment, although the 138 Defendants

promised to pay Mera $10,000.00 and $14,000.00 for his services related to the first and second

apartments, respectively.




                                               16
       119.       The 138 Defendants failed to pay Mera any compensation for the three (3) days he

worked on the third apartment.

       120.       Mera estimates that he would have spent a total of fifteen (15) days completing the

work on the third apartment, and therefore is owed one-fifth (1/5) of the $10,000.00 that the 138

Defendants promised to pay Mera for his work on the third apartment.

       121.       Thus, Mera is owed $6,000.00 for his completed work on the first apartment;

$9,000.00 for his completed work on the second apartment; and $2,000.00 for his work on the

third apartment, for a total of $17,000.00.

       122.       Pursuant to § 20-933 of the FIFA, Mera is entitled to recover from the 138

Defendants double damages, reasonable attorneys’ fees, costs, and such other remedies as may

be appropriate.

       123.       Should the Court determine that Mera was not an employee of the 138 Defendants,

judgment should be entered in favor of Mera and against the 138 Defendants on the Ninth Cause

of Action in an amount no less than $17,000.00, plus double damages, attorneys’ fees, interest,

costs, disbursements, and such other and further relief as the Court deems just and proper.



WHEREFORE Plaintiffs pray for relief as follows:

       a)         on the First Cause of Action against Defendants for all overtime wages due to

                  Cortes, liquidated damages, and reasonable attorneys’ fees in an amount to be

                  determined by this Court;

       b)         on the Second Cause of Action against the 138 Defendants for all overtime wages

                  due to Mera, liquidated damages, and reasonable attorneys’ fees in an amount to

                  be determined by this Court;




                                                  17
c)   on the Third Cause of Action against Defendants for all overtime wages due to

     Cortes, liquidated damages, and reasonable attorneys’ fees in an amount to be

     determined by the Court;

d)   on the Fourth Cause of Action against the 138 Defendants for all overtime wages

     due to Mera, liquidated damages, and reasonable attorneys’ fees in an amount to

     be determined by the Court;

e)   On the Fifth Cause of Action against Defendants for liquidated damages due to

     Cortes in the amount of $50.00 per day in which the violation occurred, up to a

     maximum of $5,000.00 each, along with reasonable attorneys’ fees in an amount

     to be determined by the Court;

f)   On the Sixth Cause of Action against the 138 Defendants for liquidated damages

     due to Mera in the amount of $50.00 per day in which the violation occurred, up

     to a maximum of $5,000.00 each, along with reasonable attorneys’ fees in an

     amount to be determined by the Court;

g)   On the Seventh Cause of Action against Defendants for liquidated damages due to

     Cortes in the amount of $250.00 per day for every day in which the violation

     occurred, up to a maximum of $5,000.00 each, along with reasonable attorneys’

     fees in an amount to be determined by the Court;

h)   On the Eighth Cause of Action against the 138 Defendants for liquidated damages

     due to Mera in the amount of $250.00 per day for every day in which the violation

     occurred, up to a maximum of $5,000.00 each, along with reasonable attorneys’

     fees in an amount to be determined by the Court;




                                      18
     i)     On the Ninth Cause of Action against the 138 Defendants on behalf of Mera in an

            amount no less than $17,000.00, plus double damages and reasonable attorneys’

            fees in an amount to be determined by the Court;

     j)     Interest;

     k)     Costs and disbursements; and

     l)     Such other and further relief as is just and proper.



Dated: New York, New York
       November 16, 2020

                                                   /s/ Nicola Ciliotta
                                                   Nicola Ciliotta
                                                   Katz Melinger PLLC
                                                   280 Madison Avenue, Suite 600
                                                   New York, New York 10016
                                                   Telephone: 212.460.0047
                                                   nciliotta@katzmelinger.com
                                                   Attorneys for Plaintiffs




                                             19
